DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is NOT within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities:  
Claims 2-10, “A breaking waves power generator in accordance with” should be changed to “The breaking waves power generator in accordance with”
Claims 12-20, “A method in accordance with” should be changed to “The method in accordance with”
Claim 6 depends upon claim 6.
Claim 16 depends upon claim 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10, 20 recitation, “wherein the at least one water wheel has a radius greater than a maximum height of the breaking water waves, an axis of the at least one water wheel being higher than the maximum height of the breaking water waves” is unclear what the radius size and axis height of the water wheel could be because the height of water waves are variable and do not have a maximum height limit. The specification on page 8 discloses waves could be 5ft, 10ft, 30ft and at times more than 50ft. There are waves on record being greater than 100ft. Therefore, the claim is indefinite when it comes to “a radius greater than a maximum height of the breaking water waves” and “an axis of the at least one water wheel being higher than the maximum height of the breaking water waves” because the maximum height of a wave is unknown.
	For examining purposes the Examiner is interpreting the radius of the water wheel to be variable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Melander (US 1,003,635).
	Regarding claim 1, Melander discloses a breaking waves power generator, comprising: 
a platform (10 of Figures); 
at least one water wheel (see Figures) rotatably mounted within the platform, comprising a plurality of vanes, blades, paddles, or buckets (18 of Figures) that, when impacted by breaking water waves, cause rotation of the water wheel (Page 1, lines 98-106); and 
a deck plate (26 of Figures) mounted within the platform, over which breaking water waves can travel, the deck plate having an angular position relative to the platform that is adjustable to guide the breaking water waves so that the water waves break against the vanes, blades, paddles, or buckets of the at least one water wheel, causing rotation of the water wheel from which power is generated (Page 1, lines 84-106; Page 2, lines 5-12). 
Regarding claim 2, Melander discloses wherein there are a plurality of water wheels (19, 20 of Figures) mounted within the platform (10 of Figures), and the deck plate (26 of Figures) has an angular position relative to the platform that is adjustable to guide the breaking water waves (Page 1, lines 84-106) so that the water waves break against the vanes, blades, paddles, or buckets (18 of Figures) of each of the plurality of water wheels.
Regarding claim 3, Melander discloses further comprising a ramp (14 of Figures) connected to the platform (10 of Figures) in front of the at least one water wheel (see Figures), over which water is guided to the platform so that water waves break against the at least one water wheel (Page 1, lines 84-106).
Regarding claim 4, Melander discloses wherein at least one of an angular or horizontal position of the ramp (14 of Figures) relative to the platform (10 of Figures) is adjustable to 
Regarding claim 9, Melander discloses wherein a horizontal position of the deck plate (26 of Figures) relative to the platform (10 of Figures) is adjustable to guide water to the platform so that water waves break against the at least one water wheel (Page 1, lines 85-89).
Regarding claims 10, 20, Melander discloses wherein the at least one water wheel (see Figures) has a radius greater than a maximum height of the breaking water waves (see Figures), an axis of the at least one water wheel being higher than the maximum height of the breaking water waves (see Figures).
Regarding claim 11, Melander discloses a method for generating power from breaking waves, comprising: 
providing a platform (10 of Figures), at least one water wheel (see Figures) mounted within the platform, comprising a plurality of vanes, blades, paddles, or buckets (18 of Figures), and a deck plate (26 of Figures) mounted within the platform; 
positioning the platform in water so that breaking water waves can travel over the deck plate (Page 1, lines 85-89); 
adjusting an angular position of the deck plate relative to the platform to guide the breaking water waves so that the water waves break against the vanes, blades, paddles, or buckets of the at least one water wheel to cause rotation of the water wheel from which power is generated (Page 1, lines 84-106; Page 2, lines 5-12).
Regarding claim 12, Melander discloses wherein there are a plurality of water wheels (19, 20 of Figures) mounted within the platform (10 of Figures), and the step of adjusting the 
Regarding claim 13, Melander discloses further comprising a ramp (14 of Figures) connected to the platform (10 of Figures) in front of the at least one water wheel (see Figures), over which water is guided to the platform so that water waves break against the at least one water wheel (Page 1, lines 84-106).
Regarding claim 14, Melander discloses further comprising adjusting at least one of an angular position or a horizontal position of the ramp (14 of Figures) relative to the platform (10 of Figures) to guide water to the platform so that water waves break against the at least one water wheel (Page 1, lines 84-106).
Regarding claim 19, Melander discloses further comprising adjusting a horizontal position of the deck plate (26 of Figures) relative to the platform (10 of Figures) to guide water to the platform so that water waves break against the at least one water wheel (Page 1, lines 85-89).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Melander (US 1,003,635), in view of Fountain (US 244,221).
Regarding claims 5, 15, Melander discloses all of the elements of the current invention as mentioned above, however does not disclose further comprising two vertical walls attached to sides of the ramp (14 of Figures), the vertical walls extending upwards from the ramp through a surface of the water.
Fountain discloses further comprising two vertical walls (see Figures) attached to sides of the ramp (C of Figures), the vertical walls extending upwards from the ramp through a surface of the water.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have vertical walls attached to sides of the ramp of Melander, as taught by Fountain, to receive chains and ropes in order to raise and lower the ramp [Fountain: Page 1, lines 61-78]. 
Regarding claims 6, 16, Melander discloses all of the elements of the current invention as mentioned above, however does not disclose wherein at least a portion of the ramp (14 of Figures) is flared outwardly away from the platform to create a funnel that channels water into the at least one water wheel (see Figures).
Fountain discloses wherein at least a portion of the ramp (C of Figures) is flared outwardly away from the platform to create a funnel that channels water (see Figures) into the at least one water wheel (B of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the ramp flared outwardly away from the platform to create a .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, 11, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thorsbakken (US 7,607,862).
Regarding claim 1, Thorsbakken discloses a breaking waves power generator, comprising: 
a platform (22c of Figures); 
at least one water wheel (14 of Figures) rotatably mounted within the platform, comprising a plurality of vanes, blades, paddles, or buckets (see Figures) that, when impacted by breaking water waves, cause rotation of the water wheel (Col. 4:37-49); and 
a deck plate (16, 22b of Figures) mounted within the platform, over which breaking water waves can travel (Col. 7:17-22), the deck plate having an angular position relative to the platform (see Figures) that is adjustable to guide the breaking water waves so that the water 
Regarding claim 3, Thorsbakken discloses further comprising a ramp (18 of Figures) connected to the platform (22c of Figures) in front of the at least one water wheel (14 of Figures), over which water is guided to the platform so that water waves break against the at least one water wheel (Col. 8:24-26).
Regarding claim 7, Thorsbakken discloses further comprising at least one ballast tank (Col. 7:27-41) having an interior space into which water can be pumped to assist with angular lower of the ramp (18 of Figures) or out of which water can be pumped to assist with angular raising of the ramp.
Regarding claims 8, 18, Thorsbakken discloses wherein the deck plate (16, 22b of Figures) is positioned underneath the at least one water wheel (14 of Figures).
Regarding claim 11, Thorsbakken discloses a method for generating power from breaking waves, comprising: 
providing a platform (22c of Figures), at least one water wheel (14 of Figures) mounted within the platform, comprising a plurality of vanes, blades, paddles, or buckets (see Figures), and a deck plate (16, 22b of Figures) mounted within the platform; 
positioning the platform in water so that breaking water waves can travel over the deck plate (Col. 4:37-49); 
adjusting an angular position of the deck plate relative to the platform to guide the breaking water waves so that the water waves break against the vanes, blades, paddles, or 
Regarding claim 13, Thorsbakken discloses further comprising a ramp (18 of Figures) connected to the platform (22c of Figures) in front of the at least one water wheel (14 of Figures), over which water is guided to the platform so that water waves break against the at least one water wheel (Col. 8:24-26).
Regarding claim 17, Thorsbakken discloses further comprising pumping water into an interior space of at least one ballast tank (Col. 7:27-41) to assist with angular lower of the ramp (18 of Figures) or pumping water out of the interior space of the at least one ballast tank to assist with angular raising of the ramp.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dickman (US 3,993,913), Willingham (US 2013/0229014) disclose a water wheel, platform, and deck plate.
Van Boxel (US 2019/0301424) discloses a water wheel with bucket or vanes.
Dempster (US 2010/0237625) discloses a plurality of water wheels and a platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID JR whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832